Case 1:18-cv-06626-ALC-KNF Document 62 Filed 12/19/18 Rage bat 7

DOCUMENT ELECTRONICALLY
FILED

DOC#:

DATE FILED: 1219/2018
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ACTAVA TV, INC., ET AL,

Plaintiffs,
18-CV-6626 (ALC)
-against-
ORDER
JOINT STOCK COMPANY “CHANNEL ONE
RUSSIA WORLDWIDE,” ET AL.,

Defendants.

 

ANDREW L. CARTER, JR., District Judge:

Pursuant to the Status Conference held before the Court on December 19, 2018 at 11:00
a.m., the parties are hereby ORDERED to submit a Joint Status Report on or before January 3,
2019. Further, Defendants’ request to file a Motion to Dismiss is GRANTED. The briefing
schedule for the Motion to Dismiss is as follows:

Defendants’ Motion to Dismiss: January 29, 2019

Plaintiffs’ Opposition to Motion to Dismiss: February 19, 2019

Defendants’ Reply to Plaintiffs’ Opposition: February 27, 2019

SO ORDERED.
Dated: December 19, 2018
New York, New York

Andie 7 C9

"ANDREW L. CARTER, JR.
United States District Judge

 
